Citation Nr: 0120688	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  98-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal arises from a March 1997 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which continued a 10 percent evaluation 
for PTSD.  The veteran appealed that decision and requested 
an RO hearing.  In a June 1998 statement, the veteran's 
representative withdrew the request for a hearing at the 
veteran's direction.  38 C.F.R. § 20.704(e) (2000).

During the pendency of this appeal, a June 1998 rating 
decision granted a 50 percent evaluation for the veteran's 
PTSD.  Inasmuch as this rating is not the maximum benefit 
under the rating schedule and the veteran has not withdrawn 
his appeal, this claim remains in controversy and is still a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a September 2000 remand opinion, the Board required 
further development, including consideration of additional 
evidence.  VA examination was performed and the report and 
additional VA medical records were associated with the 
veteran's claims file.  The appeal is now before the Board 
for consideration.


FINDINGS OF FACT


1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's PTSD is not productive of more than 
occupational and social impairment with reduced reliability 
and productivity.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 1507 
(1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  The Board is satisfied that 
all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C. § 5103A.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In this connection, it is 
apparent that the RO notified the claimant and his 
representative of the medical evidence needed to substantiate 
the claim in the March 1998 statement of the case and 
subsequent supplemental statements of the case, and the Board 
finds that the January 2000 and April 2001 VA examination and 
VA outpatient and inpatient treatment reports, which 
evaluated the status of the veteran's disability, are 
adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran served in the Republic of Vietnam from November 
1968 to July 1969.   The veteran was first diagnosed with 
PTSD while hospitalized for alcohol withdrawal in July 1993.  
Service connection for PTSD was denied by the RO in a March 
1994 rating decision following conflicting diagnoses on two 
VA examinations dated in October of 1993 and March of 1994.  
The veteran was granted service connection for PTSD by a 
December 1994 rating decision and was assigned a 10 percent 
disability rating, effective August 1993.  In February 1997 
the veteran was assigned a temporary total rating (TTR) under 
38 C.F.R. § 4.29 because of hospitalization (inpatient care 
in a VA PTSD residential treatment program) over 21 days, 
effective January 15, 1997, and was reassigned a 10 percent 
disability rating effective March 1, 1997.  By decision in 
June 1998, the RO assigned a 50 percent evaluation for the 
veteran's PTSD, retroactive to March 1, 1997.

From January to February 1997 the veteran was an inpatient at 
a VA PTSD residential treatment program.  He complained of 
poor sleep, nightmares, intrusive thoughts, poor 
concentration, anxiety, irritability, and depression and 
reported problems with compressed anger, guilt issues and a 
tendency to isolate.  The veteran received no psychoactive 
medications and worked hard in individual and group therapy, 
dealing with several trauma issues and attendant feelings.  
At the time of discharge from the program it was noted that 
the veteran had ongoing symptoms of his chronic condition and 
would require outpatient follow up.  His Global Assessment of 
Functioning (GAF) score was 60.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126 (2000).

In a March 1998 statement, his employer indicated that he 
made allowances for the veteran's disorder as needed because 
of his "oft changing condition."  He stated that he 
accommodated the veteran's fluctuating and unpredictable work 
schedule because the veteran was an asset to the business.

 In an April 1998 statement, the veteran reported that rarely 
an hour went by that he did not think about Vietnam and that 
everything he did was predicated on how he might be affected 
by the environment he would be in, planning his movements 
based upon the availability of immediate escape.  As such, 
his work environment changed depending upon his feelings, 
when he felt restricted, he would flee.  

At a May 1998 VA PTSD examination, the veteran was 
cooperative, alert and oriented to person, place and time.  
He described his mood as "labile" and noted that he easily 
got into a rage.  His eye contact was good; his thought 
processes were logical, coherent and cohesive; and his 
thought content was devoid of psychotic symptoms or homicidal 
ideation.  He described suicidal ideation as a constant 
problem.  His insight and judgment were good and his 
cognition appeared to be grossly intact.  The veteran 
indicated that he had nightmares, flashbacks and ruminating 
thoughts of Vietnam and stated that there were times when 
there was nothing he could do to stop himself from thinking 
about the war.  He felt like everything was a trigger.  The 
veteran stated that some days he never left the house and 
that he was working only because his boss used to be his 
business partner.  He had difficulty with sleep, was easily 
startled, and had a generalized paranoia.  When he had 
nightmares and flashbacks, he would wake up sweating and with 
palpitations.  The veteran described himself as hypervigilant 
and unable to function when surprised.  He related many 
avoidant behaviors including not being able to go to the 
movies or ball games, leaving a full cart of groceries at the 
store because he thought he saw images stalking the aisles, 
and having to turn around on the shoulder when on a toll ramp 
because he felt trapped.  The diagnoses included moderate to 
severe PTSD, recurrent major depression and alcohol 
dependence in early remission.  His GAF score was 65.  The 
examiner noted that the veteran's psychosocial stressors were 
mild to moderate with stable relationship and employment.

VA outpatient treatment records from December of 1997 to July 
of 1998 show that the veteran participated in a PTSD research 
group and that he maintained or improved his level during 
that period.  

VA outpatient treatment records from August 1998 to December 
1999 received after the Board's remand show that the veteran 
continued to attend monthly follow-up assessments following 
the end of the PTSD research group as noted in August and 
December 1998 records.  A December 1999 record indicates that 
the veteran's wife was diagnosed with bipolar disorder and 
had been on medication for one week and that the veteran 
wanted some psycho education.

At a January 2000 VA PTSD examination, the veteran indicated 
that the PTSD research group had not particularly helped him, 
but he felt that he had established some close relationships 
with group members.  Although he lived with his wife, she had 
decompensated a while ago and his marriage was not working.  
The veteran indicated that he worked 30 to 40 hours a week 
and that his boss was very understanding, letting him leave 
the job as needed and not interfering with how he did his 
job.  He did have a temper and often told his boss off.  He 
seriously questioned whether he could work for anyone else, 
which the examiner felt was a valid question.  Since the end 
of the research group, the veteran had had no treatment or 
medication for his disorder.  The veteran reported 
anniversary and startle responses and difficulty sleeping 
with war-related nightmares and sweats two or three times a 
week.   He typically got four hours of sleep nightly.  The 
veteran related that he had a bunker in his basement where he 
stayed overnight and kept supplies; that he kept his house 
dark at night; and that he complained of guilt for surviving 
for things he did nor did not do in Vietnam.  The veteran was 
depressed and said that he envied friends who had died.  He 
had done some suicidal planning, but was not suicidal at the 
time of the examination.  He had a history of panic attacks 
and had no organizational ties outside of the VA, but was 
comfortable with other Vietnam veterans. The veteran is close 
to his family.  Upon examination, the veteran's affect was 
appropriate with an underlying feeling of depression.  His 
speech was normal in mechanics and content, his associations 
were coherent and relevant, and his intellectual function was 
grossly intact.  There was no history or evidence of 
psychosis.  The examiner noted various PTSD symptoms as 
described above.  The diagnoses included PTSD with prominent 
depressive features and panic attacks. The examiner observed 
that the veteran's psychosocial stressors were mild, 
involving the veteran's disorder and his wife's exacerbation 
of her polar disorder.  His GAF score was estimated at 55.

In an April 2000 statement, the veteran indicated that 
suicide had become a preoccupation, as he had no hope of 
anything ever improving.  He reiterated that he would 
probably not be employed were it not for the benevolence of 
his boss, who tolerated the veteran's temperament, anger 
outbursts and odd behavior.  He did play golf with other 
veterans on carefully selected courses and had been known to 
leave in the middle of a round because the wood-line seemed 
to come alive.  He did not go to theaters, malls, sporting 
events, etc. and avoided crowds everywhere, including 
parties.  Grocery shopping was done at odd hours.  He was 
always on guard and acutely aware of his surroundings.  His 
basement was his comfort spot, where he spent most of his 
time.  He remained close to his five brothers, who knew of 
his problem and were understanding and supportive.  His wife 
claimed he was numb, rigid, never wanted to do anything, 
depressed, uncaring, mean, and had anger problems.

In an April 2000 statement, the veteran's employer stated 
that he watched for potential issues which might affect the 
veteran in his work and was mindful of his limitations, 
including allowing the veteran to vary his hours and 
encouraging frequent visits to the VA.  As the veteran was 
his only estimator, the veteran spent most of his time alone 
visually inspecting and estimating specific jobs.  When not 
out of the office estimating, the veteran was at his corner 
desk working on quotations.  His employer said that the 
veteran had difficulty completing tasks on time, but did 
eventually finish them, and that the veteran did not get 
along with the other employees, so he avoided them. 

In a September 2000 statement, the veteran reported that the 
group interaction served to exacerbate undesired 
recollections and became counterproductive and thus he saw no 
reason for group involvement.  He indicated that his regular 
monthly sessions with his case worker allowed him to use his 
case worker as a sounding board to gain insight and to better 
know where he stood with his PTSD.  The veteran added that he 
did not find any improvement with the overall troubles he 
experienced with his disorder, so he was not sure why he 
should continue on his current path.

At an April 2001 PTSD VA examination, the veteran reported 
that he continued to be employed by the same street sweeping 
company and to have a good relationship with his boss, who 
lets him take time off when needed.  The examiner confirmed 
that the veteran had a good relationship with his caseworker, 
whom he saw occasionally.  The veteran had remained dry for 
the past four and one half years and took no medication for 
his condition.  He reported getting to bed about 10:30 each 
night, and getting up at 6:00 each morning.  The veteran 
indicated that he had war-related nightmares and sweats two 
or three times a week and daily intrusive memories which 
interfere with his concentration.  He stated that he gets 
along well with Vietnamese and is not violent to people or 
objects and no longer goes armed.  Since his wife has been on 
Depakote and been back to work for a year, things have 
improved for him except for an episode of oral cancer, which 
was successfully operated on without recurrence.  The veteran 
indicated that he has continued to be depressed and thinks 
about suicide daily; that he has tearfulness occasionally 
without any particular cause; and that he has difficulty with 
memory gaps for Vietnam, startle response and hypervigilance.  
He stated that he avoided things that remind him of the war 
but still has an anniversary response.  The veteran related 
that he has been able to be close to family members and a 
couple of other persons as well.  However, he indicated that 
he suffers guilt for surviving and for things he did, or did 
not, do in Vietnam.  The veteran and his wife walk every day 
when they are able, but he has no other physical activity 
outside of work.  On examination, the veteran was casually 
dressed and reasonably neat in appearance, pleasant, 
oriented, alert, and cooperative.  His affect was appropriate 
with a feeling of underlying depression.  Speech was normal 
in mechanics and content and associations were coherent and 
relevant.  Intellectual functioning was unchanged.  The 
veteran was sleeping with some difficulty due to war-related 
nightmares and sweats, but he denied amnesias or 
sleepwalking.  There was no history, or current evidence, of 
psychosis.  The veteran admitted to depressed feelings and 
suicidal thoughts and occasional tearfulness.  The diagnoses 
included PTSD with prominent depressive features, history of 
panic attacks, and history of alcohol abuse, said to remain 
in remission.  The veteran's GAF score was estimated at 55.  

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2000).  

The veteran has been assigned a 50 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.   See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  A 50 percent 
evaluation is assigned if there is occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  A 70 percent evaluation is assigned if there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals, which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships; a 100 percent evaluation is assigned 
if there is total social and occupational impairment due to 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

After reviewing the record, it is clear that the veteran 
suffers impairment due to his PTSD, and the evidence shows 
that a number of symptoms for a 50 percent rating have been 
demonstrated.   However, the preponderance of the evidence is 
against a finding that the criteria for the next higher 
rating of 70 percent have been met.  The Board notes that the 
veteran's GAF scores have tended to be 55-65 on his last 
three PTSD examinations (May 1998, January 2000 and April 
2001).  The Board observes that a GAF score of 51-60 
indicates only moderate symptoms and moderate difficulty in 
social, occupational, or school functioning, while a GAF 
score of 61 to 70 indicates only some mild symptoms or some 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994).

The Board realizes that a GAF score is not determinative by 
itself.  In this regard, and looking at the other evidence of 
record, the Board notes that the veteran's PTSD is not 
characterized by symptomatology that includes such severe 
manifestations as
illogical, obscure or irrelevant speech; near-continuous 
panic affecting his ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal hygiene.  
Although the veteran has some suicidal ideation, obsessional 
rituals (keeping his house dark and maintaining a basement 
bunker), and some difficulty in establishing and maintaining 
effective work and social relationships, the Board notes that 
his relationship with his wife has improved, he admits to 
closeness with a couple other persons, he maintains close 
ties to his five brothers, works 30 to 40 hours a week, 
indicated to the January 2000 examiner that he was not 
suicidal even though he has suicidal thoughts, and takes no 
medication for his disorder.   The veteran speaks coherently, 
and his judgment and insight have been characterized as good.  
There have been no indications that the veteran's personal 
appearance and hygiene have been neglected.  His speech and 
thought processes have been routinely described as logical, 
coherent and cohesive and he has been alert and oriented to 
time, place and person at his examinations.  As such, the 
evidence when considered in its totality does not present a 
picture of impairment for a 70 percent rating as contemplated 
by the rating criteria.

Simply put, the Board views the record as a whole as leading 
to the conclusion that the veteran's psychiatric disability 
picture falls within the criteria for a 50 percent rating, 
and the preponderance of the evidence is against entitlement 
to a disability rating of 70 percent.  Moreover, there is not 
a state of equipoise of the positive evidence with the 
negative evidence to otherwise provide a basis for assigning 
a rating higher than 50 percent at this time.  38 U.S.C.A. § 
5107(b).  As the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The Board finds that the disability picture presented by the 
veteran's PTSD is not so exceptional or unusual as to warrant 
a referral for consideration of an evaluation on an 
extraschedular basis.  No health or vocational professional 
has attributed the veteran's employment problems solely to 
his PTSD nor has the veteran's PTSD necessitated recent 
hospitalization.  The Board is therefore not required to 
refer the claim to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of his disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 50 percent.  See 38 
C.F.R. § 4.1.


ORDER


Entitlement to a rating in excess of 50 percent for PTSD is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

